Citation Nr: 0612422	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-30 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE


Entitlement to benefits for the birth defect spina bifida, 
claimed to be the result of exposure of the father of the 
appellant's daughter to Agent Orange during service.



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran upon whose service this claim is based had active 
military service from September 1969 to June 1971.  The 
appellant in this matter is the mother of the veteran's 
biological child, for whom benefts are sought.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  The appellant's daughter is the biological child of a 
veteran who served in Vietnam and was conceived subsequent to 
her father's military service in Vietnam; the veteran's 
exposure to herbicides is presumed by law.

2.  There is no competent evidence that the veteran's 
daughter has spina bifida.


CONCLUSION OF LAW

There is no legal entitlement to benefits for the veteran's 
daughter for birth defects, claimed to have been the result 
of exposure to Agent Orange.  38 U.S.C.A. §§ 1805, 7104(c) 
(West 2002); 38 C.F.R. § 3.814 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

In the present appeal, it is the law, and not the evidence, 
which is dispositive of the claim for benefits, and, 
accordingly, the VCAA is not applicable.  See, e.g., Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Sabonis v. Brown , 6 Vet. App. 426, 430 (1994).  
In any event, it is clear that the claimant has been fully 
apprised as to what is required for spina bifida benefits, 
and the record on appeal is sufficiently complete to resolve 
the issue before the Board.

II.  Entitlement to Spina Bifida Benefits

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  
"Spina bifida" means any form and manifestation of spina 
bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 
C.F.R. § 3.814(c)(3).  The Board notes that spina bifida is 
the only birth defect that warrants the award of monetary 
benefits based on the herbicide exposure of the veteran as a 
father of that child.  Jones v. Principi, 16 Vet. App. 219 
(2002).

In a precedent opinion, VAOPGCPREC 5-99 (May 3, 1999), VA's 
General Counsel held that 38 U.S.C.A. § 1802 applies to all 
forms of spina bifida other than spina bifida occulta, and 
that for purposes of that chapter the term "spina bifida" 
refers to a defective closure of the bony encasement of the 
spinal cord but does not include other neural tube defects 
such as encephalocele and anencephaly.  The Board is bound by 
the precedent opinions of VA's General Counsel.  38 U.S.C.A. 
§ 7104(c).

The term "Vietnam veteran" means a person who performed 
active military service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, to include service in the waters offshore and service 
in other locations, if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.814(c)(1).

III.  Facts and Analysis

In this case, the veteran's DD Form 214 reflects that he 
served with the United States Marine Corps from September 
1969 to June 1971, including 11 months and 29 days of foreign 
or sea service.  The veteran received the Vietnam Service 
Medal, the Vietnam Campaign Medal, and a Combat Action 
Ribbon.  The evidence reflects that the veteran's daughter 
was born in March 1995.  

The appellant contends that there is a strong indication that 
her daughter's physical condition is a form of spina bifida.  
In the alternative, she asserts that her claim for benefits 
is not predicated on a diagnosis of spina bifida, but rather 
that her daughter's private pediatrician has indicated a 
causal relationship as to the child's disorder, based upon 
its identity with the same symptoms of Vietnamese children 
and a lack of other factors which would lend themselves to 
this abnormality.  

The record contains a medical statement from the private 
pediatrician dated in May 2000, indicating that she had 
treated the appellant's daughter since birth for a severe 
developmental disability which has evaded specific diagnosis 
despite extensive workup by neurologists and other 
specialists in metabolic abnormalities.  The child was 
nonspecifically categorized as having a static 
encephalopathy.  The pediatrician noted that, after listening 
to a radio broadcast about developmentally abnormal 
Vietnamese children, in the second generation since exposure 
to Agent Orange, she came to the conclusion that there were 
many similarities between these children and her patient.  

However, the record lacks competent medical evidence showing 
that the veteran's daughter has been diagnosed with spina 
bifida.  The Board notes that the appellant believes that 
spina bifida lies at the core of her daughter's disorders.  
But the simple fact remains - despite the years of medical 
treatment and evaluation the child has undergone, she has 
never been diagnosed with spina bifida.  As a result, the 
appellant has failed to substantiate her 38 U.S.C.A. § 1805 
claim.

With all due sympathy for the illness of the child in this 
case, we are bound by the governing law and regulations, 
which are unambiguous and make no provision for granting the 
benefits sought where the child of a Vietnam veteran has not 
been diagnosed with spina bifida.  See Jones, supra; see also 
VAOPGCPREC 5-99, supra.  Since the law is dispositive, the 
Board must deny the claim on the ground of the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to benefits for the appellant's child for birth 
defects claimed to have been the result the father's exposure 
to Agent Orange during service is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


